DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 2/16/2021.  Claim 19 is currently amended.  Claims 1-18, 20-21 and 23-24 are cancelled.  Claims 26-30 are newly added.  Claims 19, 22 and 25-30 are pending review in this action.
The 35 U.S.C. 102 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
The indicated allowability of claims 21, 23 and 24 is withdrawn in view of the newly discovered reference(s) to An (US 2010/0178581 A1) and Kearl (US 2003/0022052 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumata (US 4,508,793 A) in view of An (US 2010/0178581 A1).
Regarding Claim 19, Kumata discloses a fuel cell stack assembly (fuel cell system 10) comprising:
a fuel cell stack column 11; and
side baffles (manifolds 17a,17b) disposed on opposing sides of the column, the side baffles each comprising first, second, and third baffle plates (frames 35, 36 and 37, respectively) that are laminated to one another, the second baffle plates being disposed between the first and third baffle plates,
wherein at least one of the second baffle plates comprises channels (rectangular holes 17’) that extend in a direction perpendicular to a stacking direction of fuel cells of the column, and
wherein the channels comprise air channels configured to cool the column [C4:L51-61,C5:L39-64; Figs. 2-6,8,10].
Kumata fails to teach or suggest, wherein the air channels are disposed at a higher density adjacent to the center of the column than at ends of the column.  However, An, from the same field of endeavor, discloses a fuel cell stack column 150,60 comprising a side baffle plate (regulation member 62) disposed on a side of the column and in fluid communication with cooling channels 35 for distribution of air (inflow coolant) into the cooling channels, wherein the baffle plate comprises pores configured to supply air to cool the column, and wherein the pores are disposed at a higher density 62b adjacent the center of the stack column containing more pores than the low density portions 62a disposed at ends of the stack column containing less pores) in order to supply more air at the center portion of the stack column where heat is generated more than at other portions for maintaining a uniform temperature throughout the stack column [An –pars. 0046-49,0056-59; Figs. 1,4,6].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of An to have modified at least one of the second baffle plates of Kumata, wherein the air channels are disposed at a higher density adjacent to the center of the column than at ends of the column, in order to supply more air at the center portion of the stack column where heat is generated more than at other portions for maintaining a uniform temperature throughout the stack column [An –pars. 0046-49,0056-59; Figs. 1,4,6].
Regarding Claim 22, Kumata discloses wherein the channels extend from the column to an outer surface of the corresponding side baffle [Fig. 6].
Regarding Claim 25, Kumata discloses further a compression assembly disposed on a first end of the column; and  lower block disposed on an opposing second end of the column, wherein the side baffles connect the compression assembly and the lower block {That is, Kumata discloses the stack comprises end plates 16 at the uppermost substack 11’ and at the lowermost substack 11’ fastened tightly by clamping means including a binding rod (not explicitly illustrated) [C3:L62 – C4:L3; see annotated Fig. 2}.

    PNG
    media_image1.png
    325
    528
    media_image1.png
    Greyscale



	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumata (US 4,508,793 A) in view of Chi (US 4,397,918 A).
Regarding Claim 26, Kumata discloses Kumata discloses a fuel cell stack assembly (fuel cell system 10) comprising:
a fuel cell stack column 11; and
side baffles (manifolds 17a,17b) disposed on opposing sides of the column, the side baffles each comprising first, second, and third baffle plates (frames 35, 36 and 37, respectively) that are laminated to one another, the second baffle plates being disposed between the first and third baffle plates, wherein at least one of the second baffle plates comprises channels (rectangular holes 17’) that extend in a direction perpendicular to a stacking direction of fuel cells of the column, and the channels extend from the column to an outer surface of the corresponding side baffle [C4:L51-61,C5:L39-64; Figs. 2-6,8,10].
Kumata fails to teach or suggest the fuel cell stack further comprises bypass electrodes disposed in the channels and configured to electrically bypass one or more selected fuel cells from the column.  However, Chi, from the same field of endeavor, discloses a fuel cell stack column 1 comprising bypass electrodes (conductors 32 of conductive means 31) disposed in channels (passages 17 of successive cooling assemblies 3) and configured to electrically bypass one or more selected fuel cells 2 such that, in the event the one or more selected fuel cells becomes defective, the stack performance can be preserved, while mechanical and electrical strength and integrity of the stack can be maintained [Chi – C2:L40 – C3:L37; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Chi to have modified the at least one second baffle plates to further comprise bypass electrodes disposed in the .
	Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumata (US 4,508,793 A) in view of Kearl (US 2003/0022052 A1).
Regarding Claim 27, Kumata discloses a fuel cell stack assembly (fuel cell system 10) comprising:
a fuel cell stack column 11; and
side baffles (manifolds 17a,17b) disposed on opposing sides of the column, the side baffles each comprising first, second, and third baffle plates (frames 35, 36 and 37, respectively) that are laminated to one another, the second baffle plates being disposed between the first and third baffle plates,
wherein at least one of the second baffle plates comprises channels (rectangular holes 17’) that extend in a direction perpendicular to a stacking direction of fuel cells of the column [C4:L51-61,C5:L39-64; Figs. 2-6,8,10].
Kumata fails to teach or suggest at least one of sensors and electrical leads disposed in the channels.  However, Kearl, from the same field of endeavor, discloses a fuel cell stack 22 comprising bipolar plates 10 including conduits 50 for supplying an externally cooling fluid therethrough to allow waste heat to be rapidly removed from the fuel cell stack, wherein the conduits 50 of the fuel cells of the fuel cell stack may be connected to a manifold (not shown) for supplying the externally cooling fluid to the conduits 50 [Kearl – pars. 0050-51; Figs. 6-7,9].  Kearl further discloses further a sensor 17 which may be embedded in the conduit 50 in order to monitor performance-related parameters (e.g., 
Regarding Claims 28-30, modified Kumata teaches wherein the sensor 17 includes microsensors to monitor a number of complex parameters to integrate their fluctuations with external feedback mechanisms and may include a mechanical sensor (e.g., a piezoresistor, a resonant sensor, a capacitive sensor, etc.), a thermal sensor (e.g., a thermistor, a thermocouple, etc.), a magnetic sensor (e.g., a Hall Effect sensor), an electrical sensor (e.g., a voltage sensor), a chemical sensor (e.g., a MOSFET sensor, an ISFET sensor, a fiber optic chemical sensor, etc.), or a radiation sensor (e.g., a photodiode, a phototransistor, a pyroelectric sensor, etc.) [Kearl – pars. 0059-60], which necessarily read on the claimed sensors and electrical leads, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724